Per Curiam.
The State's evidence was ample to carry the case to the jury and to support the verdict returned by the jury.
The defendant waived preliminary hearing on 16 August 1965 in the Municipal County Court of Guilford County. He now contends that his constitutional right was violated when he was permitted to waive the preliminary hearing without the benefit of counsel. The defendant was furnished with court-appointed counsel to represent him at his trial in the Superior Court.
Since the hearing was waived and no plea was entered, in our opinion the case of White v. Maryland, 373 U.S. 59, 10 L. Ed. 2d 193, and similar cases relied on by the defendant are not applicable to the factual situation in this case. In White v. Maryland, supra, a preliminary hearing was held and the defendant entered a plea of guilty, and such plea was admitted in evidence at the trial of the case.
In our opinion the defendant’s assignments of error present no prejudicial error that would justify disturbing the result of the trial below. We find
No error.
Moore, J., not sitting.